Citation Nr: 1550772	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  15-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO).

A notice of disagreement was received in July 2014, a statement of the case was issued in July 2015, and a substantive appeal was received in July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2015 substantive appeal, the Veteran requested that he be scheduled for a videoconference hearing before a Veterans Law Judge at his local RO.  In late September 2015, the Veteran was sent a letter notifying him that his hearing had been scheduled for November 6, 2015.  In early October 2015, the Veteran's accredited representative submitted a letter notifying VA that the Veteran had changed his address.  This letter provided the Veteran's new address.  Shortly thereafter, the September 2015 hearing notification letter was returned to VA as undeliverable.  In light of the above circumstances, the Board will remand this claim so that the Veteran's videoconference hearing may be rescheduled.  

The Board notes that jurisdiction of this case is currently listed as belonging to the RO in Hartford, Connecticut.  Since the processing of the Veteran's substantive appeal, however, the Veteran has moved back to Maine.  Jurisdiction of this case should therefore be returned to the Togus RO, and the requested videoconference should be scheduled to take place at the Togus RO.

Accordingly, the case is REMANDED for the following action:

1.  Return this case to the jurisdiction of the RO in Togus, Maine.

2.  Following completion of the above, schedule the appellant for the requested Board videoconference hearing at the Togus RO.  Appropriate notification should be given to the appellant, and such notification should be documented and associated with the appellant's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




